Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 1 of 105




                 EXHIBIT “A”
               Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 2 of 105


                                                                                                                                                 Zoom-In          Zoom-Out       
Home > Search > Case Search



     Case Details - GD-19-014584
                                                                                                                                                 Ransom vs Stericycle Inc.
     Filing Date:
     10/16/2019
     Filing Time:
     08:33:00
     Related Cases:
     Consolidated Cases:
     Judge:
     No Judge
     Amount In Dispute:
     $0
     Case Type:
     Employment Discrimination
     Court Type:
     General Docket
     Current Status:
     Praecipe to Withdraw Appearance
     Jury Requested:
     No




  − Parties Count : 3

                                                                                      --Litigants--                               Search                                    


 LName                      FName               MI               Type                 Address               Initial Service Completion                      Attorney

 Ransom                     Shelia                              Plaintiff                                   --                                              --

 Stericycle Inc.                                                Defendant                                   --                                              --


Showing 1 to 2 of 2 rows


                                                                                      --Attorney--                                Search                                    


 LName              FName            MI         Type                        Address                                                                                   Phone

 Town               Emily            E          Plaintiff's Attorney        ROTHMAN GORDON P.C. 310 Grant Street, Floor 3 Pittsburgh PA 15219                         4123381168


Showing 1 to 1 of 1 rows


                                                                                  --Non Litigants--                               Search                                    


                                                                                No matching records found



  − Docket Entries Count : 5                                                                                                               Search                             


 Filing Date         Docket Type          Docket Text                                                                                    Filing Party    Redacted Document

1/15/2021           Praecipe to           Of John E. Black III, Esq.                                                                     Shelia Ransom           Document 5
                    Withdraw
                    Appearance

1/12/2021           Complaint                                                                                                            Emily Town E            Document 4

1/11/2021           Praecipe for          Filed on behalf of Plaintiff                                                                   Emily Town E            Document 3
                    Appearance

10/31/2019          Sheriff Return        Stericycle Inc. was served with Writ of Summons on 10/31/2019 by Served - Manager / other                      Sheriff Return
                                          person authorized to accept deliveries of United States Mail. James Fulton
 Filing Date       Docket Type            Docket Text                                                                        Filing Party      Redacted Document
               Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 3 of 105
10/16/2019         Praecipe for Writ of   Returnable date on 11/15/2019                                                      Shelia Ransom         Document 1
                   Summons


Showing 1 to 5 of 5 rows




  − Event Schedule Count : 0                                                                                          Search                                     


                                                                          No matching records found



  − Services Count : 1Complete Service History                                                                        Search                                     


                                                                      Person      Served
 Desc          Name         Service Address                           Served      By           Service Date   Service Time      Status

Writ of        Stericycle   380 Locust Street Mckeesport, PA 15132   Stericycle   CITLE        10/31/2019     1205              Served - Manager / other person
Summons        Inc.         City Of Mckeesport                       Inc.                                                       authorized to accept deliveries of United
                                                                                                                                States Mail


Showing 1 to 1 of 1 rows
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 4 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 5 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 6 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 7 of 105
2/8/2021              Case 2:21-cv-00191-WSH DocumentSheriff
                                                      1-1 Return
                                                             Filed 02/09/21 Page 8 of 105

                                                         Sheriff Return
                  Case No: GD-19-014584

      Casie Description:

                Defendant: Stericycle Inc.

           Service Address: 380 Locust Street Mckeesport, PA 15132 Allegheny

       Writ Description: Writ of Summons

                Issue Date: 10/16/2019 10:21 AM

            Service Status: Served - Manager / other person authorized to accept deliveries of United States Mail

              Served Upon: Stericycle Inc.

                Served By: CITLE

                Served On: 10/31/2019 12:05 PM

           Service Method: Person In Charge




https://dcr.alleghenycounty.us/Civil/Reports/SheriffReturn.aspx?CaseID=GD-19-014584&Seq=2                           1/2
2/8/2021             Case 2:21-cv-00191-WSH DocumentSheriff
                                                     1-1 Return
                                                            Filed 02/09/21 Page 9 of 105




https://dcr.alleghenycounty.us/Civil/Reports/SheriffReturn.aspx?CaseID=GD-19-014584&Seq=2   2/2
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 10 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 11 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 12 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 13 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 14 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 15 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 16 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 17 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 18 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 19 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 20 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 21 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 22 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 23 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 24 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 25 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 26 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 27 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 28 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 29 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 30 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 31 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 32 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 33 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 34 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 35 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 36 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 37 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 38 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 39 of 105
     Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 40 of 105




          IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                             PENNSYLVANIA

SHELIA RANSOM,                        CIVIL ACTION

                Plaintiff,            No. GD-19-014584

     v.

STERICYCLE, INC.,                     PRAECIPE FOR ENTRY OF
                                      APPEARANCE
                Defendant,


                                      Filed on behalf of Plaintiff

                                      Counsel of Record for this Party:


                                      Emily E. Town, Esquire
                                      Pa. I.D. No. 309881

                                      Rothman Gordon, P.C.
                                      Firm I.D. 010
                                      310 Grant Street – Third Floor
                                      Pittsburgh, PA 15219
                                      (412) 338-1168 (telephone)
                                      (412) 246-1768 (facsimile)
                                      eetown@rothmangordon.com
      Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 41 of 105




           IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                              PENNSYLVANIA

SHELIA RANSOM,                               CIVIL ACTION

                  Plaintiff,                 No. GD-19-014584

      v.

STERICYCLE, INC.,

                  Defendant,


                      PRAECIPE FOR ENTRY OF APPEARANCE

TO:   The Department of Court Records:

      Kindly enter the appearance of Emily E. Town, and the law firm of Rothman

Gordon, P.C., as Counsel on behalf of Plaintiff Shelia Ransom.


                                         ROTHMAN GORDON, P.C.

                                         By: __Emily E. Town____________
                                               Emily E. Town, Esquire
                                               Pa. I.D. No. 309881

                                                Rothman Gordon, P.C.
                                                Firm I.D. 010
                                                310 Grant Street – Third Floor
                                                Pittsburgh, PA 15219
                                                (412) 338-1168 (telephone)
                                                (412) 246-1768 (facsimile)
                                                eetown@rothmangordon.com
     Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 42 of 105




                           CERTIFICATE OF COMPLIANCE


      I certify that this filing complies with the provisions of the Public Access Policy of

the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial

Courts that require filing confidential information and documents differently than

non-confidential information and documents.




                                         Submitted by:         Plaintiff

                                         Signature: /s/ Emily E. Town

                                         Name:        Emily E. Town

                                         Attorney No.:        309881
        Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 43 of 105




                               CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the within Praecipe for Entry of

Appearance has been served upon the below counsel of record at the addresses set

forth below via regular mail, this 11th day of January, 2021:



                                Gregory T. Sturges, Esquire
                                Adam R. Roseman, Esquire
                                  Greenberg Traurig, LLP
                                1717 Arch Street, Suite 400
                                  Philadelphia, PA 19103




                                                 By: ____Emily E. Town____________
                                                       Emily E. Town




4843-0053-6790, v. 1
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 44 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 45 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 46 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 47 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 48 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 49 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 50 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 51 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 52 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 53 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 54 of 105
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 55 of 105
2/8/2021             Case 2:21-cv-00191-WSH Document Sheriff
                                                     1-1 Return
                                                             Filed 02/09/21 Page 56 of 105

                                                         Sheriff Return
                  Case No: GD-20-001361

      Casie Description: Ransom vs Stericycle Inc.

                Defendant: Stericycle Inc.

           Service Address: 380 Locust Street McKeesport, PA 15132 Allegheny

       Writ Description: Writ of Summons

                Issue Date: 01/27/2020 02:59 PM

            Service Status: Served - Manager / other person authorized to accept deliveries of United States Mail

              Served Upon: Stericycle Inc.

                Served By: CITLE

                Served On: 01/31/2020 01:31 PM

           Service Method: Person In Charge




https://dcr.alleghenycounty.us/Civil/Reports/SheriffReturn.aspx?CaseID=GD-20-001361&Seq=2                           1/2
2/8/2021            Case 2:21-cv-00191-WSH Document Sheriff
                                                    1-1 Return
                                                            Filed 02/09/21 Page 57 of 105




https://dcr.alleghenycounty.us/Civil/Reports/SheriffReturn.aspx?CaseID=GD-20-001361&Seq=2   2/2
    Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 58 of 105




       IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                          PENNSYLVANIA

                                    :
SHEILA RANSOM,                      :   CIVIL DIVISION
                                    :
                    Plaintiff,      :
                                    :   Civil No.: GD-20-001361
           v.                       :
                                    :
STERICYCLE, INC.,                   :   PRAECIPE FOR ENTRY OF
                                    :   APPEARANCE
                    Defendant.      :
                                    :   Filed on Behalf of Defendant,
                                    :   Stericycle, Inc.
                                    :
                                    :   Counsel of Record for This Party:
                                    :
                                    :   Adam R. Roseman, Esquire
                                    :   PA I.D. No.: 313809
                                    :
                                    :   GREENBERG TRAURIG, LLP
                                    :   1717 Arch Street, Suite 400
                                    :   Philadelphia, PA 19103
                                    :   P: (215) 988-7826
                                    :   F: (215) 988-7801
                                    :
                                    :
                                    :
                                    :
      Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 59 of 105




          IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                             PENNSYLVANIA

                                               :
 SHEILA RANSOM,                                : CIVIL DIVISION
                                               :
                       Plaintiff,              :
                                               : Civil No.: GD-20-001361
                v.                             :
                                               :
 STERICYCLE, INC.,                             :
                                               :
                       Defendant.              :
                                               :

                      PRAECIPE FOR ENTRY OF APPEARANCE

TO THE CLERK OF COURT:

       Kindly enter the appearance of Adam R. Roseman on behalf of Defendant, Stericycle, Inc.,

in the above-captioned action.

                                           Respectfully submitted,

Dated: December 23, 2020                   GREENBERG TRAURIG, LLP

                                           /s/ Adam R. Roseman
                                           Adam R. Roseman (Pa. I.D. No. 313809)
                                           1717 Arch Street, Suite 400
                                           Philadelphia, PA 19103
                                           (t) 215.988.7826
                                           (f) 215.988.7801
                                           rosemana@gtlaw.com

                                           Attorney for Defendant, Stericycle, Inc.
      Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 60 of 105




          IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                             PENNSYLVANIA

                                                 :
 SHEILA RANSOM,                                  : CIVIL DIVISION
                                                 :
                       Plaintiff,                :
                                                 : Civil No.: GD-20-001361
                v.                               :
                                                 :
 STERICYCLE, INC.,                               :
                                                 :
                       Defendant.                :
                                                 :

                                CERTIFICATE OF SERVICE

       I, Adam R. Roseman, certify that on December 23, 2020, a copy of the foregoing Praecipe

for Entry of Appearance was electronically filed with the Court and served on all counsel of record

by electronic and U.S. Mail:

                                         John E. Black III
                                  EDGAR SNYDER & ASSOCIATES
                                    600 Grant Street, Floor 10
                                      Pittsburgh, PA 15219
                                   contactus@edgarsnyder.com
                               Attorney for Plaintiff, Sheila Ransom




                                                 /s/ Adam R. Roseman
                                                 Adam R. Roseman (Pa. I.D. No. 313809)

                                                 Attorney for Defendant, Stericycle, Inc.
    Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 61 of 105




       IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                          PENNSYLVANIA

                                    :
SHEILA RANSOM,                      :   CIVIL DIVISION
                                    :
                    Plaintiff,      :
                                    :   Civil No.: GD-20-001361
           v.                       :
                                    :
STERICYCLE, INC.,                   :   PRAECIPE FOR ENTRY OF
                                    :   APPEARANCE
                    Defendant.      :
                                    :   Filed on Behalf of Defendant,
                                    :   Stericycle, Inc.
                                    :
                                    :   Counsel of Record for This Party:
                                    :
                                    :   Gregory T. Sturges, Esquire
                                    :   PA I.D. No.: 200992
                                    :
                                    :   GREENBERG TRAURIG, LLP
                                    :   1717 Arch Street, Suite 400
                                    :   Philadelphia, PA 19103
                                    :   P: (215) 988-7820
                                    :   F: (215) 988-7801
                                    :
                                    :
                                    :
                                    :
      Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 62 of 105




          IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                             PENNSYLVANIA

                                                :
 SHEILA RANSOM,                                 : CIVIL DIVISION
                                                :
                       Plaintiff,               :
                                                : Civil No.: GD-20-001361
                v.                              :
                                                :
 STERICYCLE, INC.,                              :
                                                :
                       Defendant.               :
                                                :

                      PRAECIPE FOR ENTRY OF APPEARANCE

TO THE CLERK OF COURT:

       Kindly enter the appearance of Gregory T. Sturges on behalf of Defendant Stericycle, Inc.,

in the above-captioned action.

                                            Respectfully submitted,

Dated: December 23, 2020                    GREENBERG TRAURIG, LLP

                                            /s/ Gregory T. Sturges
                                            Gregory T. Sturges (Pa. I.D. No. 200992)
                                            1717 Arch Street, Suite 400
                                            Philadelphia, PA 19103
                                            (t) 215.988.7820
                                            (f) 215.988.7801
                                            sturgesg@gtlaw.com

                                            Attorneys for Defendant Stericycle, Inc.
      Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 63 of 105




          IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                             PENNSYLVANIA

                                                  :
 SHEILA RANSOM,                                   : CIVIL DIVISION
                                                  :
                       Plaintiff,                 :
                                                  : Civil No.: GD-20-001361
                v.                                :
                                                  :
 STERICYCLE, INC.,                                :
                                                  :
                       Defendant.                 :
                                                  :

                                CERTIFICATE OF SERVICE

       I, Gregory T. Sturges, certify that on December 23, 2020, a copy of the foregoing Praecipe

for Entry of Appearance was electronically filed with the Court and served on all counsel of record

by electronic and U.S. Mail:

                                           John E. Black III
                                    EDGAR SNYDER & ASSOCIATES
                                      600 Grant Street, Floor 10
                                        Pittsburgh, PA 15219
                                     contactus@edgarsnyder.com
                                         Attorney for Plaintiff




                                                  /s/ Gregory T. Sturges
                                                  Gregory T. Sturges (Pa. I.D. No. 200992)

                                                  Attorneys for Defendant Stericycle, Inc.
     Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 64 of 105




                                     :
SHEILA RANSOM,                       :   CIVIL DIVISION
                                     :
                    Plaintiff,       :
                                     :   Civil No.: GD-20-001361
           v.                        :
                                     :
STERICYCLE, INC.,                    :   PRAECIPE FOR RULE TO FILE
                                     :   COMPLAINT
                    Defendant.       :
                                     :   Filed on Behalf of Defendant,
                                     :   Stericycle, Inc.
                                     :
                                     :   Counsel of Record for This Party:
                                     :
                                     :   Gregory T. Sturges, Esquire
                                     :   PA I.D. No.: 200992
                                     :
                                     :   Adam R. Roseman, Esquire
                                     :   PA I.D. No. 313809
                                     :
                                     :   GREENBERG TRAURIG, LLP
                                     :   1717 Arch Street, Suite 400
                                     :   Philadelphia, PA 19103
                                     :   P: (215) 988-7800
                                     :   F: (215) 988-7801
                                     :
      Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 65 of 105




         IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                            PENNSYLVANIA

                                                :
SHEILA RANSOM,                                  : CIVIL DIVISION
                                                :
                     Plaintiff,                 :
                                                : Civil No.: GD-20-001361
              v.                                :
                                                :
STERICYCLE, INC.,                               :
                                                :
                     Defendant.                 :
                                                :


                     PRAECIPE FOR RULE TO FILE COMPLAINT

TO THE PROTHONOTARY:

       Please enter a Rule upon plaintiff to file a Complaint within 20 days hereof or suffer the

entry of a Judgment Non Pros.

                                            Respectfully submitted,

                                            GREENBERG TRAURIG, LLP


                                            /s/ Adam R. Roseman
                                            Adam R. Roseman (PA I.D. No. 313809)

                                            Attorneys for Defendant
                                            Stericycle, Inc.


Dated: December 23, 2020
      Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 66 of 105




                          IN THE COURT OF COMMON PLEAS
                       OF ALLEGHENY COUNTY, PENNSYLVANIA

SHEILA RANSOM,                                   )
                                                 )
                       Plaintiff,                )
                                                 )   CIVIL ACTION
       v.                                        )
                                                 )   No. GD 20-1361
STERICYCLE, INC.,                                )
                                                 )
                       Defendant.                )

                                    RULE TO FILE COMPLAINT


       AND NOW, this _______ day of ____________________ 2020, a Rule is hereby granted

upon plaintiff to file a Complaint herein within 20 days after service hereof or suffer the entry of

a Judgment of Non Pros.




                                              Prothonotary
      Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 67 of 105




                                CERTIFICATE OF SERVICE

       I, Adam R. Roseman, certify that on this 23rd day of December 2020, a true and correct

copy of the foregoing Praecipe for Rule to File Complaint was electronically filed with the Court

and served on all counsel of record by electronic and U.S. Mail:

                                        John E. Black III
                                 EDGAR SNYDER & ASSOCIATES
                                   600 Grant Street, Floor 10
                                     Pittsburgh, PA 15219
                                  contactus@edgarsnyder.com
                                      Attorney for Plaintiff



                                             /s/ Adam R. Roseman
                                             Adam R. Roseman (Pa. I.D. No. 313809)

                                             Attorneys for Defendant
                                             Stericycle, Inc.
     Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 68 of 105




 IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

SHELIA RANSOM,                          Civil Division

           Plaintiff,                   No. GD 19-014584
                                        No. GD 20-001361

     v.                                 CIVIL COMPLAINT

STERICYCLE, INC.,

           Defendant.
                                        Code: 009

                                        Filed on behalf of Plaintiff,
                                        Shelia Ransom

                                        Counsel of Record for this Party:

                                        Emily E. Town,
                                        Pa. I.D. No. 309881
                                        Rothman Gordon, P.C.
                                        310 Grant Street
                                        3rd Floor, Grant Building
                                        Pittsburgh, PA 15219
                                        (412) 338-1100

                                        Attorney for Plaintiff



                                        JURY TRIAL DEMANDED
      Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 69 of 105




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

SHELIA RANSOM,                                      Civil Division

               Plaintiff,                           No. GD 19-014584
                                                    No. GD 20-001361

       v.

STERICYCLE, INC.,

               Defendant.


                                    NOTICE TO DEFEND

         You have been sued in court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this complaint and notice are
served, by entering a written appearance personally or by attorney, and filing in writing with the
Court your defenses or objections to the claims set forth against you. You are warned that if you
fail to do so, the case may proceed without you and a judgment may be entered against you by
the Court without further notice for any money claimed in the Complaint or for any claim or
relief requested by the plaintiff. You may lose money or property or other rights important to
you.

     YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE OR KNOW A LAWYER, THEN YOU SHOULD GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP:

                                    Lawyer Referral Service
                               Allegheny County Bar Association
                                  11th Floor Koppers Building
                                      436 Seventh Avenue
                                     Pittsburgh, PA 15219
                                   Telephone: (412) 261-5555
      Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 70 of 105




                                                                                No. GD 19-014584
                                                                                No. GD 20-001361

IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

SHELIA RANSOM,                                        Civil Division

               Plaintiff,                             No. GD 19-014584
                                                      No. GD 20-001361

       v.

STERICYCLE, INC.,

               Defendant.

                                      CIVIL COMPLAINT

       Plaintiff, Shelia Ransom, by undersigned counsel, files this Complaint in identical form

at the docket numbers listed—intending to move for the consolidation of these matters pursuant

to Pa. R. Civ. P. 213 as they involve identical parties and a common core of operative facts and

events, and in support states the following:

                                          I. Jurisdiction

       1.      Plaintiff has satisfied all procedural and administrative requirements set forth in

Title VII of the Civil Rights Act of 1964 and the Pennsylvania Human Relations Act, 43 Pa.

Cons. Stat. Ann. §955(a) et seq. because:


               a.      On September 6, 2012, she timely filed a Charge of Discrimination
                       with the EEOC, at Charge No. 533-2012-01254 (the “2012
                       Charge”), alleging sex discrimination and retaliation, which was
                       dual-filed with the Pennsylvania Human Relations Commission;
                       and

               b.      On August 31, 2015, she timely filed a Charge of Discrimination
                       with the EEOC, at Charge No. 533-2015-01202 (the “2015
                       Charge”), alleging sex discrimination and retaliation, which was


                                                 3
       Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 71 of 105




                                                                                           No. GD 19-014584
                                                                                           No. GD 20-001361

                          dual-filed with the Pennsylvania Human Relations Commission;
                          and

                 c.       On July 19, 2019, the EEOC issued a Notice of Right to Sue for
                          the 2012 Charge;

                 d.       A Praecipe for Writ of Summons was filed within 90 days of
                          Plaintiff’s receipt of the Notice of Right to Sue;

                 e.       On November 1, 2019, the EEOC issued a Notice of Right to Sue
                          for the 2015 Charge;

                 f.       A Praecipe for Writ of Summons was filed within 90 days of
                          Plaintiff’s receipt of the Notice of Right to Sue;

                 g.       On December 23, 2020, Defendant filed Praecipe for Rule to File a
                          Complaint at No. GD 20-001361;

                 h.       It has been more than one year since Ransom dual-filed her
                          Charges with the Pennsylvania Human Relations Commission.


                                               II. The Parties

        2.       Plaintiff, Sheila Ransom1 (“Ransom” or “Plaintiff”) is an adult female who

resides at 1806 Tyburn Lane, Pittsburgh, PA 15241.

        3.       Defendant, Stericyle, Inc., (“Stericyle”) is a waste processing company located at

28161 N. Keith Drive, Lake Forrest, IL 60045 with a place of business located at 380 Locust

Street, McKeesport, PA 15132.

        4.       At all times relevant hereto, Defendant employed 15 or more individuals.

        5.       As such, Defendant is an employer within the meaning of Title VII, 42 U.S.C.

§2000e(b). Defendant is also an employer under the Pennsylvania Human Relations Act.


1
 Plaintiff’s name was misspelled “Shelia” Ransom in the filing of her Praecipe for Writ of Summons at both
dockets, and Plaintiff’s Counsel will correct the caption accordingly.
                                                        4
       Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 72 of 105




                                                                                 No. GD 19-014584
                                                                                 No. GD 20-001361

                                    III. Factual Background.

       6.      Ms. Sheila Ransom was hired by Defendant Stericycle on February 15, 1999—

when Defendant acquired Medical Express, a medical waste transportation business started by

Ms. Ransom’s grandfather and owned by her family until its purchase by Stericycle.

       7.      Ms. Ransom had grown up in the business and was well-acquainted with all

aspects of its operations.

       8.      Stericycle first employed Ms. Ransom as a dispatcher, then promoted her to

acting Transportation Supervisor and eventually to Transportation Manager.

       9.      Around August 2011, Defendant employed Ms. Ransom in an undefined “facility

manager” role after the size of the workforce reporting to her doubled and her management

duties increased to include a waste processing facility.

       10.     Patrick Ruane, Ms. Ransom’s manager, told her that her increase in duties and

management responsibilities would be recognized with a new title and increased compensation—

but those two things never materialized before she was fired.

       11.     In December 2011, Stericycle hired Paul LaChance as Plant Supervisor.

       12.     When processing LaChance’s new-hire paperwork, Ms. Ransom learned that he

had been hired at a salary nearly identical to her own—despite his lack of experience and her

presumably higher, but undefined, management position.

       13.     Ms. Ransom complained to Ruane about her salary relative to LaChance’s, given

their respective roles, but Ruane brushed the complaint aside telling Ms. Ransom she should try

not to think about it and stating that new-hires were being hired at higher rates of pay.


                                                 5
       Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 73 of 105




                                                                              No. GD 19-014584
                                                                              No. GD 20-001361

       14.      On or around March 30, 2012, Ruane told Ms. Ransom that her position was

being eliminated and that the position would be replaced with a Transportation Supervisor.

       15.      Although expressing displeasure about an effective “demotion,” Ms. Ransom told

Ruane that she needed her job and expressed willingness to fill the Transportation Supervisor

position.

       16.      Ruane volunteered, however, that he had already discussed the Transportation

Supervisor position with Human Resources and had raised this issue of Ms. Ransom not being

physically capable of performing “ride-alongs” that he said would be part of the job

requirements.

       17.      Ms. Ransom had previously reported to Ruane that she suffered from a medical

condition that resulted in pain and excessive menstrual bleeding that made it difficult for her to

complete ride-alongs during her menstruation for about one week each month.

       18.      Ruane had never indicated to Ms. Ransom that the one-week accommodation she

required for her medical condition was problematic—instead he offered to assist with ride-alongs

himself or have another employee complete them when Ms. Ransom was unable.

       19.      When Ruane brought up the issue of Ms. Ransom’s menstrual bleeding in the

March 30, 2012 meeting, she informed him that she had surgery scheduled within the next month

to address—and potentially resolve—the problem.

       20.      Oddly, during the March 30, 2012 meeting, Ruane remarked that he felt he had

“failed” Ms. Ransom the same way he had “failed” Marcy Reebel, a Transportation Supervisor

in the company’s Warren, Ohio facility he had fired the previous year.


                                                6
        Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 74 of 105




                                                                               No. GD 19-014584
                                                                               No. GD 20-001361

        21.    Ruane tried to dissuade Ms. Ransom from staying on in the new Transportation

Supervisor position, telling her “things are going to get worse not better,” and instead discussing

the severance benefits the company would provide to her.

        22.    The following Monday, April 2, 2012, Ruane sent Ms. Ransom a letter asking her

to confirm that she was not interested in the Transportation Supervisor position—even though

she had told him that she needed to work and was not declining that position during their March

30, 2012 meeting.

        23.    Although Ms. Ransom never provided the confirmation Ruane sought, she was

relieved of her duties and sent home with a severance package offer three days later, on April 5,

2012.

        24.    Stericycle then advertised the Transportation Supervisor position.

        25.    On April 16, 2012, Ms. Ransom contacted Ruane to confirm that she would

accept the Transportation Supervisor position.

        26.    Ruane replied that she was not being offered the position, but that she could apply

for it and complete an interview—so Ms. Ransom applied and was interviewed on April 19,

2012.

        27.    On April 26, 2012, Ms. Ransom was told that Stericycle had selected a “more

qualified” candidate for the position—James Fulton.

        28.    Ms. Ransom’s last date of employment with Stericycle was May 4, 2012.

        29.    On or about September 6, 2012, Plaintiff filed the 2012 Charge based on her

removal from the Transportation Manager positions and Defendant’s failure to hire her for the


                                                 7
      Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 75 of 105




                                                                             No. GD 19-014584
                                                                             No. GD 20-001361

Transportation Supervisor position at Defendant’s McKeesport, PA facility, events which

happened in or around April, 2012.

       30.      Through the course of the EEOC Investigation of the 2012 Charge, Defendant

asserted that Ms. Ransom’s lack of a commercial driver’s license (CDL) was one of the reasons

she was not selected for the Transportation Supervisor position.

       31.      However, the EEOC Investigation also revealed that Defendant does not utilize

trucks requiring a CDL license at the McKeesport facility where Ms. Ransom worked and where

the new position was located.

       32.      On February 10, 2015, the EEOC held a Fact Finding Conference regarding the

2012 Charge.

       33.      Patrick Ruane, Plaintiff’s former manager, was among Defendant’s witnesses at

the Fact Finding Conference.

       34.      On March 5, 2015, Plaintiff applied online for two positions newly-advertised by

Defendant and located at Defendant’s facility located in McKeesport, Pennsylvania, Sharp

Service Supervisor and Transportation Supervisor.

       35.      Plaintiff received an acknowledgment dated March 5, 2015 from Defendant

thanking her for her interest in the company, indicating that her skills and qualifications were

under review and informing her that a human resources representative would contact her if

further information was required.

       36.      Plaintiff received no further communication from Defendant regarding her

applications.


                                                8
       Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 76 of 105




                                                                                No. GD 19-014584
                                                                                No. GD 20-001361

        37.     Defendant hired two men to fill the Transportation Supervisor and Sharp Service

Supervisor positions.

        38.     With her long history in the business that was grown by her family, Ms. Ransom

was qualified for both positions.

        39.     Ms. Ransom was fired by Defendant because of her sex, female, and because she

had complained of a gender-based pay discrepancy.

        40.     Ms. Ransom was not hired for the Transportation Supervisor position in April

2012 because of her gender and because she had refused to accept a severance package releasing

her claims of discrimination against Defendant.

        41.     Ms. Ransom was not hired—or even considered—for the Transportation

Supervisor or Sharp Service Supervisor positions in March 2015 because of her gender and

because she had filed an EEOC Charge against Defendant.

                                           Count I
                   Defendant’s Violations of Title VII of the Civil Rights Act
                          Termination in May 2012 Because of Sex

        42.     Plaintiff incorporates by reference the allegations in paragraphs 1 through 41 as if

fully restated herein.

        43.     Defendant fired Ransom because of her sex, female, and therefore violated Title

VII, 42 U.S.C. § 2000e-2(a)(1).

        44.     Defendant’s actions against Ransom were undertaken with reckless indifference

to her federally protected rights under Title VII.




                                                     9
      Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 77 of 105




                                                                             No. GD 19-014584
                                                                             No. GD 20-001361

       45.    As a direct result of Defendant’s violation of Title VII, Ransom suffered out of

pocket costs and emotional distress, inconvenience, and humiliation.

       WHEREFORE, Plaintiff requests the following:

              a.      That the Court enter a judgment declaring Defendant’s actions to be
                      unlawful and in violation of Title VII of the Civil Rights Act;

              b.      That the Court order Defendant to instate Plaintiff into the position she
                      would have occupied but for Defendant’s illegal actions, with all benefits
                      including, but not limited to wages, benefits, training and seniority;

              c.      That Defendant be required to compensate Plaintiff for the full value of
                      wages she would have received had it not been for Defendant’s illegal
                      treatment of her, with interest until the date she is offered employment
                      into a position substantially equivalent to the Transportation Supervisor;

              d.      That Defendant be required to provide Plaintiff with front pay;

              e.      That the Court award Plaintiff compensatory damages as a result of
                      Defendant’s violations of Title VII of the Civil Rights Act;

              f.      That Defendant be ordered to pay Plaintiff punitive damages in an amount
                      sufficient to punish Defendant’s illegal conduct and to deter others from
                      engaging in similar conduct.

              g.      That Defendant be enjoined from discriminating against Plaintiff in any
                      manner that violates Title VII of the Civil Rights Act;

              h.      That Plaintiff be awarded against Defendant the costs and expenses of this
                      litigation and reasonable attorney fees; and

              i.      That the Court grant Ransom any additional relief as may be just and
                      proper.




                                               10
       Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 78 of 105




                                                                                No. GD 19-014584
                                                                                No. GD 20-001361

                                           Count II
                  Defendant’s Violations of Title VII of the Civil Rights Act
              Failure to Hire for Transportation Supervisor Position in April 2012

        46.     Plaintiff incorporates by reference the allegations in paragraphs 1 through 45 as if

fully restated herein.

        47.     Defendant failed to hire Ransom in or around April 2012 because of her sex,

female, and therefore violated Title VII, 42 U.S.C. § 2000e-2(a)(1).

        48.     Defendant’s actions against Ransom were undertaken with reckless indifference

to her federally protected rights under Title VII.

        49.     As a direct result of Defendant’s violation of Title VII, Ransom suffered out of

pocket costs and emotional distress, inconvenience, and humiliation.

        WHEREFORE, Plaintiff requests the following:

                a.       That the Court enter a judgment declaring Defendant’s actions to be
                         unlawful and in violation of Title VII of the Civil Rights Act;

                b.       That the Court order Defendant to instate Plaintiff into the position she
                         would have occupied but for Defendant’s illegal actions, with all benefits
                         including, but not limited to wages, benefits, training and seniority;

                c.       That Defendant be required to compensate Plaintiff for the full value of
                         wages she would have received had it not been for Defendant’s illegal
                         treatment of her, with interest until the date she is offered employment
                         into a position substantially equivalent to the Transportation Supervisor;

                d.       That Defendant be required to provide Plaintiff with front pay;

                e.       That the Court award Plaintiff compensatory damages as a result of
                         Defendant’s violations of Title VII of the Civil Rights Act;

                f.       That Defendant be ordered to pay Plaintiff punitive damages in an amount
                         sufficient to punish Defendant’s illegal conduct and to deter others from
                         engaging in similar conduct.

                                                  11
       Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 79 of 105




                                                                                No. GD 19-014584
                                                                                No. GD 20-001361


                g.       That Defendant be enjoined from discriminating against Plaintiff in any
                         manner that violates Title VII of the Civil Rights Act;

                h.       That Plaintiff be awarded against Defendant the costs and expenses of this
                         litigation and reasonable attorney fees; and

                i.       That the Court grant Ransom any additional relief as may be just and
                         proper.

                                             Count III
                     Defendant’s Violations of Title VII of the Civil Rights Act
                         Retaliation for Complaining of Pay Discrimination

        50.     Plaintiff incorporates by reference the allegations in paragraphs 1 through 49 as if

fully restated herein.

        51.     Defendant took adverse action against her because she had complained of gender-

based pay discrimination and, therefore, violated Title VII, 42 U.S.C. § 2000e-2(a)(1).

        52.     Defendant’s actions against Ransom were undertaken with reckless indifference

to her federally protected rights under Title VII.

        53.     As a direct result of Defendant’s violation of Title VII, Ransom suffered out of

pocket costs and emotional distress, inconvenience, and humiliation.

        WHEREFORE, Plaintiff requests the following:

                a.       That the Court enter a judgment declaring Defendant’s actions to be
                         unlawful and in violation of Title VII of the Civil Rights Act;

                b.       That the Court order Defendant to instate Plaintiff into the position she
                         would have occupied but for Defendant’s illegal actions, with all benefits
                         including, but not limited to wages, benefits, training and seniority;

                c.       That Defendant be required to compensate Plaintiff for the full value of
                         wages she would have received had it not been for Defendant’s illegal


                                                 12
       Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 80 of 105




                                                                                No. GD 19-014584
                                                                                No. GD 20-001361

                         treatment of her, with interest until the date she is offered employment
                         into a position substantially equivalent to the Transportation Supervisor;

                d.       That Defendant be required to provide Plaintiff with front pay;

                e.       That the Court award Plaintiff compensatory damages as a result of
                         Defendant’s violations of Title VII of the Civil Rights Act;

                f.       That Defendant be ordered to pay Plaintiff punitive damages in an amount
                         sufficient to punish Defendant’s illegal conduct and to deter others from
                         engaging in similar conduct.

                g.       That Defendant be enjoined from discriminating against Plaintiff in any
                         manner that violates Title VII of the Civil Rights Act;

                h.       That Plaintiff be awarded against Defendant the costs and expenses of this
                         litigation and reasonable attorney fees; and

                i.       That the Court grant Ransom any additional relief as may be just and
                         proper.

                                             Count IV
                     Defendant’s Violations of Title VII of the Civil Rights Act
                            Retaliation for Refusal to Release Claims

        54.     Plaintiff incorporates by reference the allegations in paragraphs 1 through 53 as if

fully restated herein.

        55.     Defendant retaliated against Ransom by failing to hire her for the Transportation

Supervisor position in or around April 2012 because she refused to release and waive claims

against it and therefore violated Title VII, 42 U.S.C. § 2000e-2(a)(1).

        56.     Defendant’s actions against Ransom were undertaken with reckless indifference

to her federally protected rights under Title VII.




                                                  13
      Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 81 of 105




                                                                             No. GD 19-014584
                                                                             No. GD 20-001361

       57.    As a direct result of Defendant’s violation of Title VII, Ransom suffered out of

pocket costs and emotional distress, inconvenience, and humiliation.

       WHEREFORE, Plaintiff requests the following:

              a.      That the Court enter a judgment declaring Defendant’s actions to be
                      unlawful and in violation of Title VII of the Civil Rights Act;

              b.      That the Court order Defendant to instate Plaintiff into the position she
                      would have occupied but for Defendant’s illegal actions, with all benefits
                      including, but not limited to wages, benefits, training and seniority;

              c.      That Defendant be required to compensate Plaintiff for the full value of
                      wages she would have received had it not been for Defendant’s illegal
                      treatment of her, with interest until the date she is offered employment
                      into a position substantially equivalent to the Transportation Supervisor;

              d.      That Defendant be required to provide Plaintiff with front pay;

              e.      That the Court award Plaintiff compensatory damages as a result of
                      Defendant’s violations of Title VII of the Civil Rights Act;

              f.      That Defendant be ordered to pay Plaintiff punitive damages in an amount
                      sufficient to punish Defendant’s illegal conduct and to deter others from
                      engaging in similar conduct.

              g.      That Defendant be enjoined from discriminating against Plaintiff in any
                      manner that violates Title VII of the Civil Rights Act;

              h.      That Plaintiff be awarded against Defendant the costs and expenses of this
                      litigation and reasonable attorney fees; and

              i.      That the Court grant Ransom any additional relief as may be just and
                      proper.




                                               14
       Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 82 of 105




                                                                                 No. GD 19-014584
                                                                                 No. GD 20-001361

                                            Count V
                   Defendant’s Violations of Title VII of the Civil Rights Act
                  Failure to Hire for Transportation Supervisor Position in 2015

        58.      Plaintiff incorporates by reference the allegations in paragraphs 1 through 57 as if

fully restated herein.

        59.      Defendant failed to hire Ransom for the Transportation Supervisor Position in or

around March 2015 because of her sex, female, and therefore violated Title VII, 42 U.S.C. §

2000e-2(a)(1).

        60.      Defendant’s actions against Ransom were undertaken with reckless indifference

to her federally protected rights under Title VII.

        61.      As a direct result of Defendant’s violation of Title VII, Ransom suffered out of

pocket costs and emotional distress, inconvenience, and humiliation.

        WHEREFORE, Plaintiff requests the following:

                 a.      That the Court enter a judgment declaring Defendant’s actions to be
                         unlawful and in violation of Title VII of the Civil Rights Act;

                 b.      That the Court order Defendant to instate Plaintiff into the position she
                         would have occupied but for Defendant’s illegal actions, with all benefits
                         including, but not limited to wages, benefits, training and seniority;

                 c.      That Defendant be required to compensate Plaintiff for the full value of
                         wages she would have received had it not been for Defendant’s illegal
                         treatment of her, with interest until the date she is offered employment
                         into a position substantially equivalent to the Transportation Supervisor;

                 d.      That Defendant be required to provide Plaintiff with front pay;

                 e.      That the Court award Plaintiff compensatory damages as a result of
                         Defendant’s violations of Title VII of the Civil Rights Act;



                                                  15
       Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 83 of 105




                                                                                No. GD 19-014584
                                                                                No. GD 20-001361

                f.       That Defendant be ordered to pay Plaintiff punitive damages in an amount
                         sufficient to punish Defendant’s illegal conduct and to deter others from
                         engaging in similar conduct.

                g.       That Defendant be enjoined from discriminating against Plaintiff in any
                         manner that violates Title VII of the Civil Rights Act;

                h.       That Plaintiff be awarded against Defendant the costs and expenses of this
                         litigation and reasonable attorney fees; and

                i.       That the Court grant Ransom any additional relief as may be just and
                         proper.

                                          Count VI
                  Defendant’s Violations of Title VII of the Civil Rights Act
        Retaliation for Filing 2012 EEOC Charge – Transportation Supervisor Position

        62.     Plaintiff incorporates by reference the allegations in paragraphs 1 through 61 as if

fully restated herein.

        63.     Defendant failed to hire Ransom in or around March 2015 for the posted

Transportation Supervisor position to which she applied in retaliation for her filing a charge of

discrimination against it, and therefore violated Title VII, 42 U.S.C. § 2000e-2(a)(1).

        64.     Defendant’s actions against Ransom were undertaken with reckless indifference

to her federally protected rights under Title VII.

        65.     As a direct result of Defendant’s violation of Title VII, Ransom suffered out of

pocket costs and emotional distress, inconvenience, and humiliation.

        WHEREFORE, Plaintiff requests the following:

                a.       That the Court enter a judgment declaring Defendant’s actions to be
                         unlawful and in violation of Title VII of the Civil Rights Act;




                                                 16
       Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 84 of 105




                                                                                  No. GD 19-014584
                                                                                  No. GD 20-001361

                 b.        That the Court order Defendant to instate Plaintiff into the position she
                           would have occupied but for Defendant’s illegal actions, with all benefits
                           including, but not limited to wages, benefits, training and seniority;

                 c.        That Defendant be required to compensate Plaintiff for the full value of
                           wages she would have received had it not been for Defendant’s illegal
                           treatment of her, with interest until the date she is offered employment
                           into a position substantially equivalent to the Transportation Supervisor;

                 d.        That Defendant be required to provide Plaintiff with front pay;

                 e.        That the Court award Plaintiff compensatory damages as a result of
                           Defendant’s violations of Title VII of the Civil Rights Act;

                 f.        That Defendant be ordered to pay Plaintiff punitive damages in an amount
                           sufficient to punish Defendant’s illegal conduct and to deter others from
                           engaging in similar conduct.

                 g.        That Defendant be enjoined from discriminating against Plaintiff in any
                           manner that violates Title VII of the Civil Rights Act;

                 h.        That Plaintiff be awarded against Defendant the costs and expenses of this
                           litigation and reasonable attorney fees; and

                 i.        That the Court grant Ransom any additional relief as may be just and
                           proper.

                                                Count VII
                       Defendant’s Violations of Title VII of the Civil Rights Act
                      Failure to Hire for Sharps Service Supervisor Position in 2015

        66.      Plaintiff incorporates by reference the allegations in paragraphs 1 through 65 as if

fully restated herein.

        67.      Defendant failed to hire Ransom for the Sharps Service Supervisor position in or

around March 2015 because of her sex, female, and therefore violated Title VII, 42 U.S.C. §

2000e-2(a)(1).



                                                    17
       Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 85 of 105




                                                                              No. GD 19-014584
                                                                              No. GD 20-001361

       68.     Defendant’s actions against Ransom were undertaken with reckless indifference

to her federally protected rights under Title VII.

       69.     As a direct result of Defendant’s violation of Title VII, Ransom suffered out of

pocket costs and emotional distress, inconvenience, and humiliation.

       WHEREFORE, Plaintiff requests the following:

               a.      That the Court enter a judgment declaring Defendant’s actions to be
                       unlawful and in violation of Title VII of the Civil Rights Act;

               b.      That the Court order Defendant to instate Plaintiff into the position she
                       would have occupied but for Defendant’s illegal actions, with all benefits
                       including, but not limited to wages, benefits, training and seniority;

               c.      That Defendant be required to compensate Plaintiff for the full value of
                       wages she would have received had it not been for Defendant’s illegal
                       treatment of her, with interest until the date she is offered employment
                       into a position substantially equivalent to the Transportation Supervisor;

               d.      That Defendant be required to provide Plaintiff with front pay;

               e.      That the Court award Plaintiff compensatory damages as a result of
                       Defendant’s violations of Title VII of the Civil Rights Act;

               f.      That Defendant be ordered to pay Plaintiff punitive damages in an amount
                       sufficient to punish Defendant’s illegal conduct and to deter others from
                       engaging in similar conduct.

               g.      That Defendant be enjoined from discriminating against Plaintiff in any
                       manner that violates Title VII of the Civil Rights Act;

               h.      That Plaintiff be awarded against Defendant the costs and expenses of this
                       litigation and reasonable attorney fees; and

               i.      That the Court grant Ransom any additional relief as may be just and
                       proper.




                                                 18
       Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 86 of 105




                                                                                No. GD 19-014584
                                                                                No. GD 20-001361

                                            Count VIII
                   Defendant’s Violations of Title VII of the Civil Rights Act
              Retaliation for filing 2012 EEOC Charge – Sharps Service Supervisor

        70.     Plaintiff incorporates by reference the allegations in paragraphs 1 through 69 as if

fully restated herein.

        71.     Defendant failed to hire Ransom in or around March 2015 for the posted Sharps

Service Supervisor position to which she applied in retaliation for her filing a charge of

discrimination against it, and therefore violated Title VII, 42 U.S.C. § 2000e-2(a)(1).

        72.     Defendant’s actions against Ransom were undertaken with reckless indifference

to her federally protected rights under Title VII.

        73.     As a direct result of Defendant’s violation of Title VII, Ransom suffered out of

pocket costs and emotional distress, inconvenience, and humiliation.

        WHEREFORE, Plaintiff requests the following:

                a.       That the Court enter a judgment declaring Defendant’s actions to be
                         unlawful and in violation of Title VII of the Civil Rights Act;

                b.       That the Court order Defendant to instate Plaintiff into the position she
                         would have occupied but for Defendant’s illegal actions, with all benefits
                         including, but not limited to wages, benefits, training and seniority;

                c.       That Defendant be required to compensate Plaintiff for the full value of
                         wages she would have received had it not been for Defendant’s illegal
                         treatment of her, with interest until the date she is offered employment
                         into a position substantially equivalent to the Transportation Supervisor;

                d.       That Defendant be required to provide Plaintiff with front pay;

                e.       That the Court award Plaintiff compensatory damages as a result of
                         Defendant’s violations of Title VII of the Civil Rights Act;



                                                  19
       Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 87 of 105




                                                                                No. GD 19-014584
                                                                                No. GD 20-001361

                f.       That Defendant be ordered to pay Plaintiff punitive damages in an amount
                         sufficient to punish Defendant’s illegal conduct and to deter others from
                         engaging in similar conduct.

                g.       That Defendant be enjoined from discriminating against Plaintiff in any
                         manner that violates Title VII of the Civil Rights Act;

                h.       That Plaintiff be awarded against Defendant the costs and expenses of this
                         litigation and reasonable attorney fees; and

                i.       That the Court grant Ransom any additional relief as may be just and
                         proper.

                                           Count IX
                 Defendant’s Violations of Pennsylvania Human Relations Act
                          Termination in May 2012 Because of Sex

        74.     Plaintiff incorporates by reference the allegations in paragraphs 1 through 73 as if

fully restated herein.

        75.     Defendant’s termination of Ransom because of her sex, female, violated the

Pennsylvania Human Relations Act, 43 Pa. Cons. Stat. Ann. §955(a) et seq. (“PHRA”).

        76.     As a direct result of Defendant’s violation of the PHRA, Ransom suffered out of

pocket losses, in addition to suffering emotional distress, inconvenience, and humiliation.

        WHEREFORE, Plaintiff requests the following:

                a.       That the Court enter a judgment declaring Defendant’s actions to be
                         unlawful and in violation of the Pennsylvania Human Relations Act;

                b.       That the Court award Plaintiff compensatory damages as a result of
                         Defendant’s violations of the Pennsylvania Human Relations Act;

                c.       That Defendant be enjoined from discriminating against Plaintiff in any
                         manner that violates the Pennsylvania Human Relations Act;

                d.       That Plaintiff be awarded against Defendant the costs and expenses of this
                         litigation and a reasonable attorney fee; and

                                                 20
       Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 88 of 105




                                                                                No. GD 19-014584
                                                                                No. GD 20-001361


                e.       That the Court grant Ransom any additional relief as may be just and
                         proper.

                                           Count X
                 Defendant’s Violations of Pennsylvania Human Relations Act
                                          Retaliation

        77.     Plaintiff incorporates by reference the allegations in paragraphs 1 through 76 as if

fully restated herein.

        78.     Defendant’s retaliation against Ransom for making protected complaints of

gender-based pay disparity violated the Pennsylvania Human Relations Act, 43 Pa. Cons. Stat.

Ann. §955(a) et seq. (“PHRA”).

        79.     As a direct result of Defendant’s violation of the PHRA, Ransom suffered out of

pocket losses, in addition to suffering emotional distress, inconvenience, and humiliation.

        WHEREFORE, Plaintiff requests the following:

                a.       That the Court enter a judgment declaring Defendant’s actions to be
                         unlawful and in violation of the Pennsylvania Human Relations Act;

                b.       That the Court award Plaintiff compensatory damages as a result of
                         Defendant’s violations of the Pennsylvania Human Relations Act;

                c.       That Defendant be enjoined from discriminating against Plaintiff in any
                         manner that violates the Pennsylvania Human Relations Act;

                d.       That Plaintiff be awarded against Defendant the costs and expenses of this
                         litigation and a reasonable attorney fee; and

                e.       That the Court grant Ransom any additional relief as may be just and
                         proper.




                                                 21
       Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 89 of 105




                                                                                No. GD 19-014584
                                                                                No. GD 20-001361

                                           Count XI
                Defendant’s Violations of Pennsylvania Human Relations Act
                Failure to Hire – April 2012 Transportation Supervisor Position

        80.     Plaintiff incorporates by reference the allegations in paragraphs 1 through 79 as if

fully restated herein.

        81.     Defendant’s failure to hire Ransom because of her sex, female, violated the

Pennsylvania Human Relations Act, 43 Pa. Cons. Stat. Ann. §955(a) et seq. (“PHRA”).

        82.     As a direct result of Defendant’s violation of the PHRA, Ransom suffered out of

pocket losses, in addition to suffering emotional distress, inconvenience, and humiliation.

        WHEREFORE, Plaintiff requests the following:

                a.       That the Court enter a judgment declaring Defendant’s actions to be
                         unlawful and in violation of the Pennsylvania Human Relations Act;

                b.       That the Court award Plaintiff compensatory damages as a result of
                         Defendant’s violations of the Pennsylvania Human Relations Act;

                c.       That Defendant be enjoined from discriminating against Plaintiff in any
                         manner that violates the Pennsylvania Human Relations Act;

                d.       That Plaintiff be awarded against Defendant the costs and expenses of this
                         litigation and a reasonable attorney fee; and

                e.       That the Court grant Ransom any additional relief as may be just and
                         proper.

                                         Count XII
                Defendant’s Violations of Pennsylvania Human Relations Act
               Failure to Hire – March 2015 Transportation Supervisor Position

        83.     Plaintiff incorporates by reference the allegations in paragraphs 1 through 82 as if

fully restated herein.



                                                 22
       Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 90 of 105




                                                                                No. GD 19-014584
                                                                                No. GD 20-001361

        84.     Defendant’s failure to hire or consider Ransom for the Transportation Supervisor

Position in or around March 2015 violated the Pennsylvania Human Relations Act, 43 Pa. Cons.

Stat. Ann. §955(a) et seq. (“PHRA”).

        85.     As a direct result of Defendant’s violation of the PHRA, Ransom suffered out of

pocket losses, in addition to suffering emotional distress, inconvenience, and humiliation.

        WHEREFORE, Plaintiff requests the following:

                a.       That the Court enter a judgment declaring Defendant’s actions to be
                         unlawful and in violation of the Pennsylvania Human Relations Act;

                b.       That the Court award Plaintiff compensatory damages as a result of
                         Defendant’s violations of the Pennsylvania Human Relations Act;

                c.       That Defendant be enjoined from discriminating against Plaintiff in any
                         manner that violates the Pennsylvania Human Relations Act;

                d.       That Plaintiff be awarded against Defendant the costs and expenses of this
                         litigation and a reasonable attorney fee; and

                e.       That the Court grant Ransom any additional relief as may be just and
                         proper.

                                          Count XIII
                 Defendant’s Violations of Pennsylvania Human Relations Act
                  Retaliation – March 2015 Transportation Supervisor Position

        86.     Plaintiff incorporates by reference the allegations in paragraphs 1 through 85 as if

fully restated herein.

        87.     Defendant’s failure to hire or consider Ransom for the Transportation Supervisor

Position in or around March 2015 because she had filed an EEOC Charge against it violated the

Pennsylvania Human Relations Act, 43 Pa. Cons. Stat. Ann. §955(a) et seq. (“PHRA”).



                                                 23
       Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 91 of 105




                                                                                No. GD 19-014584
                                                                                No. GD 20-001361

        88.     As a direct result of Defendant’s violation of the PHRA, Ransom suffered out of

pocket losses, in addition to suffering emotional distress, inconvenience, and humiliation.

        WHEREFORE, Plaintiff requests the following:

                a.       That the Court enter a judgment declaring Defendant’s actions to be
                         unlawful and in violation of the Pennsylvania Human Relations Act;

                b.       That the Court award Plaintiff compensatory damages as a result of
                         Defendant’s violations of the Pennsylvania Human Relations Act;

                c.       That Defendant be enjoined from discriminating against Plaintiff in any
                         manner that violates the Pennsylvania Human Relations Act;

                d.       That Plaintiff be awarded against Defendant the costs and expenses of this
                         litigation and a reasonable attorney fee; and

                e.       That the Court grant Ransom any additional relief as may be just and
                         proper.

                                          Count XIV
                 Defendant’s Violations of Pennsylvania Human Relations Act
                    Failure to Hire – March 2015 Sharps Service Supervisor

        89.     Plaintiff incorporates by reference the allegations in paragraphs 1 through 88 as if

fully restated herein.

        90.     Defendant’s failure to hire or consider Ransom for the Sharps Service Supervisor

Position in or around March 2015 violated the Pennsylvania Human Relations Act, 43 Pa. Cons.

Stat. Ann. §955(a) et seq. (“PHRA”).

        91.     As a direct result of Defendant’s violation of the PHRA, Ransom suffered out of

pocket losses, in addition to suffering emotional distress, inconvenience, and humiliation.




                                                 24
       Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 92 of 105




                                                                                No. GD 19-014584
                                                                                No. GD 20-001361

        WHEREFORE, Plaintiff requests the following:

                a.       That the Court enter a judgment declaring Defendant’s actions to be
                         unlawful and in violation of the Pennsylvania Human Relations Act;

                b.       That the Court award Plaintiff compensatory damages as a result of
                         Defendant’s violations of the Pennsylvania Human Relations Act;

                c.       That Defendant be enjoined from discriminating against Plaintiff in any
                         manner that violates the Pennsylvania Human Relations Act;

                d.       That Plaintiff be awarded against Defendant the costs and expenses of this
                         litigation and a reasonable attorney fee; and

                e.       That the Court grant Ransom any additional relief as may be just and
                         proper.

                                          Count XV
                 Defendant’s Violations of Pennsylvania Human Relations Act
                  Retaliation – March 2015 Sharps Service Supervisor Position

        92.     Plaintiff incorporates by reference the allegations in paragraphs 1 through 91 as if

fully restated herein.

        93.     Defendant’s failure to hire or consider Ransom for the Sharps Service Supervisor

Position in or around March 2015 because she had filed an EEOC Charge against it violated the

Pennsylvania Human Relations Act, 43 Pa. Cons. Stat. Ann. §955(a) et seq. (“PHRA”).

        94.     As a direct result of Defendant’s violation of the PHRA, Ransom suffered out of

pocket losses, in addition to suffering emotional distress, inconvenience, and humiliation.

        WHEREFORE, Plaintiff requests the following:

                a.       That the Court enter a judgment declaring Defendant’s actions to be
                         unlawful and in violation of the Pennsylvania Human Relations Act;

                b.       That the Court award Plaintiff compensatory damages as a result of
                         Defendant’s violations of the Pennsylvania Human Relations Act;

                                                 25
       Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 93 of 105




                                                                                No. GD 19-014584
                                                                                No. GD 20-001361


                c.       That Defendant be enjoined from discriminating against Plaintiff in any
                         manner that violates the Pennsylvania Human Relations Act;

                d.       That Plaintiff be awarded against Defendant the costs and expenses of this
                         litigation and a reasonable attorney fee; and

                e.       That the Court grant Ransom any additional relief as may be just and
                         proper.

                                          Count XVI
                 Defendant’s Violations of Pennsylvania Human Relations Act
                  Retaliation – April 2012 Transportation Supervisor Position

        95.     Plaintiff incorporates by reference the allegations in paragraphs 1 through 94 as if

fully restated herein.

        96.     Defendant’s failure to hire Ransom for the Transportation Supervisor Position in

or around April 2012 because she had refused to release claims against it violated the

Pennsylvania Human Relations Act, 43 Pa. Cons. Stat. Ann. §955(a) et seq. (“PHRA”).

        97.     As a direct result of Defendant’s violation of the PHRA, Ransom suffered out of

pocket losses, in addition to suffering emotional distress, inconvenience, and humiliation.

        WHEREFORE, Plaintiff requests the following:

                a.       That the Court enter a judgment declaring Defendant’s actions to be
                         unlawful and in violation of the Pennsylvania Human Relations Act;

                b.       That the Court award Plaintiff compensatory damages as a result of
                         Defendant’s violations of the Pennsylvania Human Relations Act;

                c.       That Defendant be enjoined from discriminating against Plaintiff in any
                         manner that violates the Pennsylvania Human Relations Act;

                d.       That Plaintiff be awarded against Defendant the costs and expenses of this
                         litigation and a reasonable attorney fee; and


                                                 26
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 94 of 105




                                                                   No. GD 19-014584
                                                                   No. GD 20-001361

      e.    That the Court grant Ransom any additional relief as may be just and
            proper.




                                       Respectfully submitted,

                                       Rothman Gordon, P.C.

                                       /s/ Emily E. Town_____
                                       Emily E. Town
                                       Pa. I.D. No. 309881

                                       310 Grant Street
                                       3rd Floor, Grant Building
                                       Pittsburgh, PA 15219
                                       (412) 338-1100

                                       Attorney for Plaintiff




                                  27
      Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 95 of 105

                                                                             No. GD 19-014584
                                                                             No. GD 20-001361

                               CERTIFICATE OF SERVICE

       I hereby certify on this 11th day of January, 2021, I served a copy of the foregoing Civil

Complaint via U.S. Mail, postage prepaid upon the following:



                                      Gregory T. Sturges
                                      Adam R. Roseman
                                   Greenberg Traurig, LLP
                                  1717 Arch Street, Suite 400
                                    Philadelphia, PA 19103




                                                           /s/ Emily E. Town
                                                           Emily E. Town




                                               28
Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 96 of 105
        Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 97 of 105

                                                                               No. GD 19-014584
                                                                               No. GD 20-001361

                              CERTIFICATE OF COMPLIANCE

         I certify that this filing complies with the provisions of the Public Access Policy of the

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that

require filing confidential information and documents differently than non-confidential

information and documents.


                                                     Submitted by:____Plaintiff_________

                                                     Signature: __/s/ Emily E. Town______

                                                     Name: Emily E. Town____________

                                                     Attorney No.:      309881___________
4837-1136-9430, v. 1




                                                30
     Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 98 of 105




          IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                             PENNSYLVANIA

SHELIA RANSOM,                        CIVIL ACTION

                Plaintiff,            No. GD-20-001361

     v.

STERICYCLE, INC.,                     PRAECIPE FOR ENTRY OF
                                      APPEARANCE
                Defendant,


                                      Filed on behalf of Plaintiff

                                      Counsel of Record for this Party:


                                      Emily E. Town, Esquire
                                      Pa. I.D. No. 309881

                                      Rothman Gordon, P.C.
                                      Firm I.D. 010
                                      310 Grant Street – Third Floor
                                      Pittsburgh, PA 15219
                                      (412) 338-1168 (telephone)
                                      (412) 246-1768 (facsimile)
                                      eetown@rothmangordon.com
      Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 99 of 105




           IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                              PENNSYLVANIA

SHELIA RANSOM,                               CIVIL ACTION

                  Plaintiff,                 No. GD-20-001361

      v.

STERICYCLE, INC.,

                  Defendant,


                      PRAECIPE FOR ENTRY OF APPEARANCE

TO:   The Department of Court Records:

      Kindly enter the appearance of Emily E. Town, and the law firm of Rothman

Gordon, P.C., as Counsel on behalf of Plaintiff Shelia Ransom.


                                         ROTHMAN GORDON, P.C.

                                         By: __Emily E. Town____________
                                               Emily E. Town, Esquire
                                               Pa. I.D. No. 309881

                                                Rothman Gordon, P.C.
                                                Firm I.D. 010
                                                310 Grant Street – Third Floor
                                                Pittsburgh, PA 15219
                                                (412) 338-1168 (telephone)
                                                (412) 246-1768 (facsimile)
                                                eetown@rothmangordon.com
     Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 100 of 105




                           CERTIFICATE OF COMPLIANCE


      I certify that this filing complies with the provisions of the Public Access Policy of

the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial

Courts that require filing confidential information and documents differently than

non-confidential information and documents.




                                         Submitted by:         Plaintiff

                                         Signature: /s/ Emily E. Town

                                         Name:        Emily E. Town

                                         Attorney No.:        309881
       Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 101 of 105




                               CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the within Praecipe for Entry of

Appearance has been served upon the below counsel of record at the addresses set

forth below via regular mail, this 11th day of January, 2021:



                                Gregory T. Sturges, Esquire
                                Adam R. Roseman, Esquire
                                  Greenberg Traurig, LLP
                                1717 Arch Street, Suite 400
                                  Philadelphia, PA 19103




                                                 By: ____Emily E. Town____________
                                                       Emily E. Town




4835-2262-4470, v. 1
    Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 102 of 105




          IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                             PENNSYLVANIA

SHELIA RANSOM,                       CIVIL ACTION

                Plaintiff,           No. GD-20-001361

     v.

STERICYCLE, INC.,                    PRAECIPE TO WITHDRAW
                                     APPEARANCE
                Defendant,


                                     Filed on behalf of Plaintiff

                                     Counsel of Record for this Party:


                                     Emily E. Town, Esquire
                                     Pa. I.D. No. 309881

                                     Rothman Gordon, P.C.
                                     Firm I.D. 010
                                     310 Grant Street – Third Floor
                                     Pittsburgh, PA 15219
                                     (412) 338-1168 (telephone)
                                     (412) 246-1768 (facsimile)
                                     eetown@rothmangordon.com
     Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 103 of 105




            IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                               PENNSYLVANIA

SHELIA RANSOM,                                 CIVIL ACTION

                   Plaintiff,                  No. GD-20-001361

       v.

STERICYCLE, INC.,

                   Defendant,


                      PRAECIPE TO WITHDRAW APPEARANCE

TO THE PROTHONOTARY:

       Undersigned counsel respectfully requests this Court withdraw the appearance of

John E. Black, III for the following reason:

       1.      John E. Black, III left the law firm of Rothman Gordon, P.C. effective

November 20, 2020.

       2.     Plaintiff continues to be represented by Emily E. Town and the law firm of

Rothman Gordon, P.C.

       WHEREFORE, undersigned counsel respectfully requests this Court withdraw

the appearance of John E. Black, III the above reasons.

                                           ROTHMAN GORDON, P.C.

                                           By: __Emily E. Town____________
                                                 Emily E. Town, Esquire
                                                 Pa. I.D. No. 309881

                                                Rothman Gordon, P.C.
                                                Firm I.D. 010
                                                310 Grant Street – Third Floor
                                                Pittsburgh, PA 15219
                                                (412) 338-1168 (telephone)
                                                (412) 246-1768 (facsimile)
                                                eetown@rothmangordon.com
     Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 104 of 105




                           CERTIFICATE OF COMPLIANCE


      I certify that this filing complies with the provisions of the Public Access Policy of

the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial

Courts that require filing confidential information and documents differently than

non-confidential information and documents.




                                         Submitted by:         Plaintiff

                                         Signature: /s/ Emily E. Town

                                         Name:        Emily E. Town

                                         Attorney No.:        309881
       Case 2:21-cv-00191-WSH Document 1-1 Filed 02/09/21 Page 105 of 105




                               CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the within Praecipe to Withdraw

Appearance has been served upon the below counsel of record at the addresses set

forth below via regular mail, this 15th day of January, 2021:



                               Gregory T. Sturges, Esquire
                               Adam R. Roseman, Esquire
                                 Greenberg Traurig, LLP
                               1717 Arch Street, Suite 400
                                 Philadelphia, PA 19103




                                                 By: ____Emily E. Town____________
                                                       Emily E. Town




4831-1460-9878, v. 1
